Citation Nr: 1241332	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-25 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability to include as secondary to service-connected residuals of excision of ingrown toenails of the great toes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1985 to December 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim of service connection for low back disability, the Veteran was afforded a VA examination in September 2008.  The Board finds that the medical examination is inadequate to decide the claim on the applicable theories of service connection.  And the medical evidence favorable to claim is insufficient. For this reason, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a neurosurgeon to determine:

Whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability):




The current disability of the lumbosacral spine, including laminectomy, diskectomy, fusion, and foraminal stenosis is:

a).  A progression of symptoms of low back pain after moving equipment in service in April 1990, with finding of tenderness in left paravertebral muscle and the assessment of mechanical low back pain, and a separation examination in September 1991 the Veteran gave a history of recurrent back pain with "twisting and doing something wrong," but spinal abnormality was found by the examiner; or, 

b).  The development of a new and separate condition? 

c).  If the current disability of the lumbosacral spine is a new and separate condition, is the current condition caused by or aggravated by the service-connected residuals of excision of ingrown toenails of the great toes?  

The term "aggravation" means a permanent increase in severity; that is, an irreversible worsening of the disability of the lumbosacral spine beyond the natural clinical course due to service-connected disability.  

In formulating an opinion, the VA examiner is asked to comment of the clinical significance of an altered gait, and, if present, is the altered gait caused by the residuals of the excision of ingrown toenails.  

The Veteran's file must be made available to the VA examiner for review.


2.  After the above development, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


